IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Appeal of Peter Saldan                  :
                                               :
From the Decision of the Board                 :   No. 2131 C.D. 2016
of License and Inspection Review               :   Argued: October 19, 2017
                                               :
Appeal of: City of Philadelphia                :

BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE ROBERT SIMPSON, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                               FILED: December 8, 2017

               The City of Philadelphia (City) appeals the order of the Philadelphia
County Court of Common Pleas (trial court)1 reversing the City’s Board of License and
Inspection Review (Board) decision revoking Peter Saldan’s (Saldan) concealed carry
firearms license. The City argues the Board’s revocation was in accordance with
Section 6109 of the Pennsylvania Uniform Firearms Act, 18 Pa. C.S. §6109.


               Saldan, and his companion Eric McCrane (Licensees), who are
represented by the same counsel, were involved in the same incident that resulted in
revocation of their licenses. The Board held a consolidated hearing on the appeals,
issuing a single decision. Although the trial court did not formally consolidate
Licensees’ appeals from the Board’s decision, it addressed both appeals in one order.
The City briefed the same issues in each appeal, and Licensees’ responsive briefs are
virtually identical. Thus, we heard argument on Licensees’ appeals seriately.


      1
          The Honorable Linda J. Carpenter presided.
             Accordingly, we incorporate the background and legal discussion set
forth in our opinion the companion appeal, In re Appeal of McCrane (Pa. Cmwlth.,
No. 1749 C.D. 2016, filed December 8, 2017). Based on our decision in McCrane,
we affirm the trial court’s order reversing the Board’s decision revoking Saldan’s
firearms license.




                                     ROBERT SIMPSON, Judge



Senior Judge Leadbetter dissents.




                                        2
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Appeal of Peter Saldan        :
                                     :
From the Decision of the Board       :   No. 2131 C.D. 2016
of License and Inspection Review     :
                                     :
Appeal of: City of Philadelphia      :


                                   ORDER

            AND NOW, this 8th day of December, 2017, the order of the
Philadelphia County Court of Common Pleas is AFFIRMED, and Peter Saldan’s
firearms license is REINSTATED.




                                    ROBERT SIMPSON, Judge